NO. 07-07-0300-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                 AUGUST 6, 2007
                         ______________________________

                         KELLY LYNN CHAIRES-DYALS FRY,

                                                               Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 33rd DISTRICT COURT OF BURNET COUNTY;

              NO. 17513-C; HON. GUILFORD L. JONES, III, PRESIDING
                       _______________________________

                               ORDER OF DISMISSAL
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant, Kelly Lynn Chaires-Dyals Fry, appeals her conviction for three counts of

theft of $1500 or more but less than $20,000. The certification of right to appeal executed

by the trial court states that “this is a plea bargain case and the Defendant has NO right

of appeal.” This circumstance was brought to the attention of appellant, and opportunity

was granted her to obtain an amended certification entitling her to appeal. No such

certification was received within the time we allotted. Having received no certification
authorizing an appeal, we dismiss the appeal per Texas Rule of Appellate Procedure

25.2(d).

      The appeal is dismissed.


                                            Per Curiam

Do not publish.




                                        2